Citation Nr: 0201003	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  96-48 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a disease of the gums.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran had active service from November 1976 to November 
1979 and from December 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a disease of the gums.  

The veteran appealed the RO's decision to the Board, and in 
April 1999 the Board remanded the claim for further 
development.  In a decision dated April 25, 2000, the Board 
denied the claim as not well grounded.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 20, 2001, Order, the 
Court vacated the Board's April 2000 decision in accordance 
with a Motion for Remand, and this issue was returned to the 
Board for further development and adjudication.  The 
Appellee's Motion for Remand and to Stay Proceedings 
indicated that this claim needs to be readjudicated in light 
of the passage of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).

In October 2001, the veteran submitted additional evidence 
directly to the Board.  Because he waived RO consideration of 
this evidence, a remand to the RO is not required.  See 
38 C.F.R. § 20.1304(c) (2001).

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


FINDING OF FACT

Gingivitis and tooth loss are not the result of VA hospital 
care, medical or surgical treatment, or examination.


CONCLUSION OF LAW

The veteran is not entitled to compensation under 38 U.S.C.A. 
§ 1151 for additional disability arising from VA medical 
treatment, including disease of the gums.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

In March 1982, the veteran was involved in a motor vehicle 
accident and hit his head.  He was treated at Columbia 
LaGrange Memorial Hospital and then transferred to the Hines 
VA Medical Center (VAMC) in April 1982.  In November 1982, he 
experienced a seizure which was attributed to the head 
injury.  He was diagnosed as having a seizure disorder and 
prescribed Dilantin.

In July 1996, the veteran claimed entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
disease of the gums.  He stated that as a result of his 
treatment with Dilantin by VA, he developed gingival disease 
and tooth loss.  He reported that he read materials 
indicating that tooth and gum problems were side effects of 
taking Dilantin, but was not provided any information or 
counseling by VA concerning the adverse effects of the drug.  
See Transcript of personal hearing at RO on September 11, 
1997; undated written statement; and Statements in Support of 
Claim, dated June 29, 1996, and April 9, 1998.  He further 
stated that the VA doctors failed in their duty to inform him 
of the health risks associated with the prolonged use of 
Dilantin.  See Appeal to Board of Veterans' Appeals, dated 
December 6, 1996.      

In a supplemental statement of the case dated in March 1998, 
the RO cited the Physician's Desk Reference, indicating that 
adverse reactions to Dilantin include gingival hyperplasia.  
See Physician's Desk Reference 1731 (48th ed. 1994).  

In March 1999, Nikita Tregubov, M.D. reported, after 
reviewing the claims file, that Dilantin was known to cause 
gingival hyperplasia and possibly gingivitis, even in normal 
doses.  Dr. Tregubov also noted that a private dentist had 
advised the veteran that his tooth loss was due to this 
medication, but what was needed was a comprehensive 
examination of the veteran's teeth and gums and an opinion by 
a qualified dentist as to the relationship between the 
veteran's tooth loss and Dilantin use. 

In September 1999, the veteran underwent a VA examination.  
The examiners, both a dentist and a periodontist, reviewed 
the claims file.  Upon completion of the exam, the dentist 
reported that the veteran was suffering from slight 
generalized marginal gingivitis.  There was no evidence of 
Dilantin hyperplasia involving the gingival tissues of the 
remaining teeth.  The examiners further wrote that the 
veteran had a deteriorating dental condition secondary to 
long term dental neglect.  Moreover, according to the 
examiners, there was no sign of a "gum disorder" as a 
result of Dilantin hyperplasia or Dilantin therapy.  Finally, 
the doctors reported that the veteran's loss of teeth was the 
result of periodontitis, not Dilantin hyperplasia or Dilantin 
therapy.


II.  Legal analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In this case, VA's duties have been fulfilled.  VA has a duty 
to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran was notified 
that the evidence did not show that his gingivitis or tooth 
loss was related to Dilantin use.  That is the key issue in 
this case, and the discussions in the April 1999 Board 
remand, October 1999 supplemental statement of the case, and 
April 2000 Board decision informed the veteran of the 
evidence needed to substantiate his claim.  He was also 
provided notice of the applicable laws and regulations by 
means of the November 1996 statement of the case and March 
1998 supplemental statement of the case.  Further, he was 
requested to identify the VA facilities that provided him 
treatment and the date his treatment began with the facility 
that prescribed Dilantin, as well as to provide records 
and/or releases from any private dentists or hospitals that 
had treated him.  See VA letters from RO to the veteran, 
dated July 19, 1996, and September 24, 1997, and July 22, 
1999; transcript of personal hearing at RO held on September 
11, 1997; and Board remand, dated April 15, 1999.  VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records; VA treatment records dated from April 1983 to August 
1984, June 1995 to May 1996, and December 1999 to May 2000; 
and private treatment records from Columbia LaGrange Memorial 
Hospital (Community Memorial General Hospital) dated from 
1981 to 1982.  

The veteran has not identified the private dentist 
(referenced by Dr. Tregubov) who allegedly told him that his 
tooth loss was related to Dilantin use.  He reported going to 
only one private dentist in Florida, who had gone out of 
business, and stated that he had no other records regarding 
his dental claim.  See Statement in Support of Claim, dated 
July 26, 1999.  Therefore, efforts to obtain additional 
private records are not warranted.

It appears, however, that the veteran's complete VA treatment 
records are not associated with the claims folder.  The 
veteran said that from 1982 to 1986 he went to the Hines 
VAMC.  Currently, only VA treatment records dated from April 
1983 to August 1984 from the Hines VAMC are of record.  In 
September 1997, the RO specifically requested the veteran's 
treatment records from the Hines VAMC dated from 1982 
forward, but there was no response.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2001).  Regardless, any additional 
post-service treatment records would do no more than confirm 
that the veteran currently has gum and tooth problems and 
takes Dilantin, a fact that is already shown by the evidence 
of record, and would not aid in substantiating the claim.  
The veteran has not stated that any VA treatment records 
would contain any medical opinions relating his gum and tooth 
problems to Dilantin use.  More importantly, there is a 
medical opinion of record stating that the veteran's gum and 
tooth problems are not related to Dilantin use.  In view of 
the foregoing, VA has no outstanding duty obtain any 
additional VA records.  VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)).

The veteran was also afforded a VA examination in September 
1999.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  He and his wife testified at a 
personal hearing at the RO in September 1997.  There is more 
than sufficient evidence of record to decide this claim 
properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  


B.  Application of law to the facts

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996).

Although the statute was amended effective October 1, 1997, 
the veteran's claim must be adjudicated under the provisions 
of 38 U.S.C.A. § 1151 as they existed when he filed his claim 
in 1996.  See VAOPGCPREC 40-97.

The determinative issue is whether an additional disability 
resulted from the veteran's treatment of a seizure disorder 
through the prescription of Dilantin by VA physicians 
beginning in the early 1980s.  The record includes some 
medical evidence in support of the veteran's claim.  It also 
includes medical evidence that is not favorable to his claim.  
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Here, the evidence shows that the veteran has tooth loss and 
gingivitis.  There is, therefore, medical evidence of 
additional disability.  However, the medical evidence does 
not establish that the tooth loss and gingivitis were the 
result of Dilantin therapy prescribed by VA.

Dr. Tregubov in March 1999 stated that Dilantin was known to 
cause gingival hyperplasia and possibly gingivitis.  However, 
Dr. Tregubov recommended that the veteran undergo a 
comprehensive examination of his teeth and gums in order to 
obtain an opinion by a qualified dentist as to the 
relationship between his tooth loss and Dilantin use.  Dr. 
Tregubov did not examine this veteran or provide a definitive 
opinion concerning the etiology of his gingivitis and tooth 
loss, but instead recommended that an examination be 
accomplished by medical professional better qualified to 
provide an opinion.  The statement about the relationship 
between Dilantin and gingival hyperplasia and gingivitis was 
apparently a general assertion, not specific to the facts of 
this case.  Therefore, it has limited value.

Concerning the RO's recitation from Physician's Desk 
Reference that adverse reactions to Dilantin include gingival 
hyperplasia and the veteran's assertion that he has read 
similar materials, to the extent that they are attempting to 
extrapolate from materials reviewed that this specific 
veteran's gingivitis and tooth loss is related to Dilantin 
use, such extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The September 1999 VA dentist and periodontist determined 
that the veteran's gingivitis and tooth loss were not a 
result of Dilantin hyperplasia or Dilantin therapy, but was 
secondary to long term dental neglect and periodontitis.  
These doctors specifically found that the gingival tissues of 
the veteran's remaining teeth revealed no evidence of 
Dilantin hyperplasia.  The fact that these doctors made 
conclusive statements based upon clinical examination of the 
veteran and review of the claims file is highly probative 
when weighing their statements against that of Dr. Tregubov.  
The opinions are persuasive and supported by the medical 
evidence.  The doctors are also the chiefs of the dental 
service and periodontal section and are presumably well 
versed in this area of medicine, and these two opinions form 
a medical consensus.

Dr. Tregubov's statement, standing alone, does not create a 
reasonable doubt in this case.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2001).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, there is 
not an approximate balance of positive and negative evidence.  
The medical opinions must be evaluated in light of all the 
evidence of record.

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's gingivitis and tooth loss are not the result of VA 
hospital care, medical or surgical treatment, or examination.  
The preponderance of the evidence is against the claim, and 
the benefit of the doubt rule is not for application.  See  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a disease of the gums is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

